Citation Nr: 0412275	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to monetary allowance for congenital defects of 
children, claimed as a residual of the veteran's exposure to 
Agent Orange during service.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from January 1969 to August 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  


FINDINGS OF FACT

1. All evidence requisite for an equitable disposition of the 
veteran's claim has been developed and obtained, and all due 
process concerns have been addressed.  

2. The veteran had active service in Vietnam during the 
Vietnam era.  

3. The veteran is presumed to have been exposed to a 
herbicide agent, Agent Orange, during his service in Vietnam.  

4. The veteran has submitted no medical evidence documenting 
any birth defects in his children.  

5. There is no evidence that the veteran's children have been 
diagnosed with spina bifida.  


CONCLUSION OF LAW

With respect to the claim for entitlement to monetary 
allowance for congenital defect of children, claimed as a 
residual of the veteran's exposure to Agent Orange during 
service, no error of fact or law has been alleged for which 
relief or entitlement may be granted.  The claim is legally 
insufficient.  38 U.S.C.A. §§ 1805, 5107(b) (West 2002); 38 
C.F.R. § 3.814 (2003); Sabonis v. Brown, 6 Vet. App. 426 
(2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify 

The Board has reviewed this matter mindful of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West 2002).  As this case turns on the law more that 
the facts and concerns claims for benefits in Chapter 18 of 
Title 38, United States Code, it is not clear that the VCAA 
applies.  In any event, to the extent it may ultimately be 
held to apply, the Board concludes that all duties of notice 
and development have been accomplished, as set forth below, 
and that consideration of the merits of the claim may and 
should proceed.

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the provisions of the VCAA were provided to the appellant.  
Thus, preadjudication notice was not provided.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

In the present case, regarding the issue of entitlement to 
monetary allowance for congenital defect of children, claimed 
as a residual of the veteran's exposure to Agent Orange 
during service, a substantially complete application was 
received in December 2002.  Thereafter, in a rating decision 
dated in February 2003 that issue was denied.  Only after 
that rating action was promulgated did the AOJ, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The provisions of the 
VCAA were subsequently in the May 2003 statement of the case 
(SOC).  

As noted, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 412 at 
13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. 412 at 13.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, 
the May 2003, SOC informed the claimant of the VCAA 
provisions and the claimant has not submitted additional 
evidence and argument in support of his claim, or responded 
to VA notices.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

II. Monetary Benefits for Birth Defects 

The veteran claims that he was exposed to Agent Orange during 
active service and that as a result of this exposure his son 
was born with a birth defect, two of his sons died 
prematurely and there were two miscarriages.  He also 
contends that his wife's health condition is directly related 
to his Agent Orange exposure.  It is reported that he 
returned from Vietnam with a rash, and that the rash is in 
some way implicated in what has befallen the veteran's 
children.

Initially the Board notes that the evidence of record clearly 
shows that the veteran served on the ground in Vietnam.  The 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).  As such, the veteran is presumed to 
have been exposed to Agent Orange during his combat service 
in Vietnam.  

The veteran has made allegations that his children were born 
with birth defects, which were the result of his in- service 
Agent Orange exposure.  He has also stated that his wife's 
health condition is as a result of his exposure to Agent 
Orange.  

A statement from the veteran's wife of May 2003 reported that 
the first child was lost at 20 weeks; she was subsequently 
diagnosed as a diabetic, the second child was lost at 18 
weeks, the third child was premature with his chest missing, 
the fourth child was premature and she carried him for 6 
months; he lived for three hours, and the fifth child was an 
8-month baby and his lungs collapsed.  She further reported 
that she had spine problems and could barely walk, that bone 
spurs developed in her lower back, and that she had been sick 
a lot.  She also reported that the veteran was sick a lot.  
She reported two back surgeries to help her walk.  

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 3.814(a)(2003).  
Within the meaning of this law "Spina bifida" means any 
form and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 
3.814(c)(3)(2003).  The Board notes that this is the only 
birth defect, which warrants the award of monetary benefits 
based on the herbicide exposure of the veteran.  

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The Board is bound by the precedent 
opinions of the VA General Counsel. 38 U.S.C.A. § 
7104(c)(West 2002).  

In the present case, the preponderance of the evidence is 
against the claim.  The veteran is a "Vietnam veteran" 
within the meaning of the applicable law and regulations.  He 
is presumed to have been exposed to Agent Orange during 
service.  However, there is a complete absence of medical 
evidence showing birth defects that the veteran claims his 
children have, and there is no medical evidence showing that 
they have spina bifida as contemplated by the applicable law 
and regulations.  38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 
3.814(c)(3)(2003).  Therefore, the appellant does not meet 
the requirements set forth.  

It is noted that the veteran has been asked to provide 
information revealing the type of defects claimed.  No such 
information has been submitted and it is neither contended or 
shown that any of the children has spina bifida.  No 
relationship between a veteran's service and congenital 
defects is legally established.

It is noted that there are legal provisions providing for 
monetary benefits of children of WOMEN who served in Vietnam 
and have certain birth defects.  See 38 U.S.C.A. § 1811.  In 
this case these provisions do not apply as the mother is not 
shown to have served in Vietnam.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  As there is no competent medical evidence showing 
that the veteran's children have or had birth defects, 
specifically, spina bifida, there is no basis upon which VA 
benefits can be granted.  The claim is without legal merit 
and must therefore be denied.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to monetary allowance for congenital defect of 
children, claimed as a residual of the veteran's exposure to 
Agent Orange during service, including under the provisions 
of 38 U.S.C.A. § 1805, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



